Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2021 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Applicant’s Representative Sasha Varghese on August 5, 2021.

The application has been amended as follows: 
IN THE CLAIMS filed JULY 20, 2021 claims 1, 2 and 8 have been amended as follows:

Claim 1

A bearing pad for a tilting-pad bearing, the bearing pad comprising: 	a first member having a bearing surface curved in an arcuate shape; ; and 
a support member disposed on a back surface side of the second member and tiltably supporting the first member and the second member,	wherein at least one of a back surface of the first member or a front surface of the second member facing the back surface of the first member has a recess for forming a cavity between the first member and the second member, and the recess is configured not to communicate with an external space of the bearing pad,
	wherein the first member is made of copper or a copper alloy, and 
	wherein the second member is made of steel.

Claim 2
The bearing pad according to claim 1, 

Claim 8

A tilting-pad bearing comprising: 	at least one bearing pad; and ; and 
a support member disposed on a back surface side of the second member and tiltably supporting the first member and the second member, 	wherein at least one of a back surface of the first member or a front surface of the second member facing the back surface of the first member has a recess for forming a cavity between the first member and the second member, and the recess is configured not to communicate with an external space of the bearing pad, and	wherein the carrier ring includes at least one oil-supply nozzle for supplying lubricant oil to the bearing surface.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the claimed combination of a bearing pad or a tilt pad bearing having a bearing pad that comprises a first member having a bearing surface curved in an arcuate shape, a second member disposed on a back surface side of the first member, and a support member disposed on a back surface side of the second member with the support member allowing for tilting (pivot support, the order of the stack is first member, second member, than pivot support), wherein a 
With regards to the structure of the pad and the recess, the closes prior art of record related to a sealed recess is JP2001124062 (cited 5/27/20) however the recess is between the second member and the support or pivot, not the first member and the second member as required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656